— Appeal by the defendants from two judgments (one as to each of them) of the County Court, Nassau County (Santagata, J.), both rendered December 6, 1985, convicting the defendant DeSantis of manslaughter in the second degree, reckless endangerment in the first degree and leaving the scene of an accident without reporting, and convicting the defendant Hansen of criminally negligent homicide and reckless endangerment in the second degree, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed, and the matters are remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
Viewing the evidence in the light most favorable to the prosecution (see, People v Benzinger, 36 NY2d 29), we find the evidence against the defendants to be legally sufficient. Further, upon the exercise of our factual review power, and bearing in mind that the credibility of witnesses and the weight to be accorded their testimony are generally matters for resolution by the jury, we are satisfied that the evidence established the defendants’ guilt beyond a reasonable doubt and that the verdicts were not against the weight of the evidence (see, CPL 470.15 [5]).
We are not persuaded of any sound reason to alter the sentences imposed. We have reviewed the defendants’ other contentions and find them to be either unpreserved or without merit. Mangano, J. P., Thompson, Bracken and Weinstein, JJ., concur.